23 Ill. App.3d 788 (1974)
320 N.E.2d 84
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
LEWIS McAFEE, Defendant-Appellant.
No. 56487.
Illinois Appellate Court  First District (3rd Division).
October 17, 1974.
*789 Paul Bradley and Richard D. Thomas, both of State Appellate Defender's Office, of Chicago, for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Marianne Jackson, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed, cause remanded.